Per Curiam.
The proceeding in the orphan’s court was left incomplete ; but it is not for the defendant below to take advantage of it. There was a parol sale under an order of the orphan’s court, and a delivery of the possession to him as a purchaser, pursuant to it; which, with payment of a considerable part of the purchase money, took the contract out of the statute of frauds, so that if the matter even stood upon that, it could not be disputed but that an equitable title passed. To complete the legal title in the orphan’s court, it was necessary to have the order returned, the sale confirmed, and the estate decreed to, and confirmed in the purchaser. That was one way of vesting the title; and why. was it not pursued? Because another way equally efficacious was preferred. The children of the intestate in whom the estate resided, conveyed directly to the defendant; and after this, it would be a mockery to permit him to withhold the widow’s interest, under a pretext that his title, by the proceedings of the orphan’s court, is incomplete.
Judgment affirmed.